DETAILED ACTION

1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the RCE filed 11/18/2022.

Claims 1-5 are currently pending.  Claims 1 and 3 have been amended.  Claims 1 and 3 are independent Claims. 
Request Continuation for Examination


2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.

Claim Objections


3.         Claim 2 is objected to because of the following informalities: 
As to Claim 2:
“said cells” (line 2) should read “said one or more cells”. 

Appropriate correction is required.  

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Seto et al. (US 20160132195 A1) in view of Davis et al. (US 20110012930 A1).

As to Claim 1:
Seto teaches a method of displaying an electronic form on a mobile device (paragraph 0021) comprising: 

attaching a visual priority to one or more cells used by the electronic form (display size is a measurement of viewable area for display on a processing device … display size may be associated with a nominal size value … identifies a type or version of the processing device and executes a fetch of data to identify system information of the processing device … determine a value associated with display size of a processing device … evaluate display form factors; paragraphs 0052- 0054, 0061, and 0062); 

obtaining the display width of a screen of the mobile device; a viewing orientation of the mobile device (paragraph 0004: an application command control user interface menu is launched to facilitate user interaction between a user and a mobile application. A display size is detected for a processing device requesting access to a mobile application. A version of the mobile application is launched based on the detected display size of the processing device in response to detecting that the display size is less than or equal to a threshold value. Launching of the mobile application further comprises defining a display space within a mobile application for an application command control user interface menu, based on the display size; paragraph 0052: Display size is a measurement of viewable area for display on a processing device. As an example, display size is a measurement associated with active viewable image size of a processing device. In other examples, display size may be associated with a nominal size value. In one example, detecting of the display size comprises detecting a measurement value for screen diagonal of a display of a processing device. In another example, detecting of the display size comprises detecting a display width (e.g. width of the display for the processing device or operating size of a display window for an application executing on the processing device). Examples of a display size may comprise physical image size or logical image size, among other examples. Operation 502 may comprise a program instruction or module that can identify and evaluate system specifications for a processing device such as a mobile device; paragraph 0089: The application command control supports a portrait orientation and a landscape orientation for execution with the application, and wherein the operations executed further comprising changing display of the application command control when an orientation of the processing device changes, wherein when the changing of the display of the application command control is changed from a first orientation to a second orientation, the application command control is displayed in a minimized state in the second orientation).

Seto, however, does not specifically teach the following limitation:

Davis teaches adapting a number of cells to be displayed based at least in part on said display width, said viewing orientation of said mobile device and said visual priority attached to said one or more cells (Abstract: displaying information in a handheld device, comprising displaying information in a dynamically sizable cell in the display of the handheld device, wherein the cell comprises a portion of the display and the size of the cell is adjusted in response to the amount of information it contains…display the information in plurality of dynamically sizable cells which display different categories of information. Embodiments are also enabled to adjust cell size in response to the size of other cells in the display; paragraphs 0073-0075: A tallscreen display can be presented in a landscape orientation as showing in FIG. 4C and FIG. 4D. Here the vertical axis of display 410 is orientated with the short axis of the rectangular touch-screen. When the active input area is maximized, is presented, in this embodiment, on the right side of the display. It is noted here that embodiments are enabled to present the active input area on the left side of the screen when in landscape mode. Again, when the active input area is maximized, the dynamically sizable cells are presented in a default square aspect display…the image retains its size and orientation. If the stored image is larger than the presented image, then more of the stored image is presented. If the stored image and the presented image are of the same size, the presented images remains and a blank background is presented in the increased area).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Seto with Davis because it would have provided the enhanced capability for displaying information in dynamically sizable cells in a display of a handheld device.
As to Claim 2:
Seto teaches displaying a summary of said cells comprising one or more of a sum, average, minimum, maximum, count, or a median of values in said one or more cells (determining a height and/or width is determined for defined display space of the application command control UI menu within an application … a minimized state in order to make best use of limited display space that may be available … determining a maximum number of rows of UI elements; paragraphs 0056-0060).As to Claim 3:
The rejection of Claim 1 above is incorporated herein in full.  Additionally,  Seto teaches 
the use of a processor (a microprocessor; paragraph 0028) and to detect a change in a viewing orientation of the mobile device (paragraph 0052: detecting of the display size comprises detecting a measurement value for screen diagonal of a display of a processing device. In another example, detecting of the display size comprises detecting a display width (e.g. width of the display for the processing device or operating size of a display window for an application executing on the processing device). Examples of a display size may comprise physical image size or logical image size, among other examples. Operation 502 may comprise a program instruction or module that can identify and evaluate system specifications for a processing device such as a mobile device; paragraph 0089: The application command control supports a portrait orientation and a landscape orientation for execution with the application, and wherein the operations executed further comprising changing display of the application command control when an orientation of the processing device changes, wherein when the changing of the display of the application command control is changed from a first orientation to a second orientation, the application command control is displayed in a minimized state in the second orientation). As to Claim 4:
Seto teaches the at least one of the one or more cells is filled with one or more values and a summary of at said values (operation 506 may comprise determining a maximum number of rows of UI elements for a palette of the application command control UI menu based on the defined display space available for the application command control UI menu. Operation 506 may further comprise determining a maximum number of UI elements per row may be determined for a palette of the application command control UI menu. In some examples, operation 506 may further comprise determining a number of palettes to include in the application command control UI menu… evaluation of a display size of a processing device may determine that a diagonal of a display for a processing device is four inches wide, and the display of the processing device has a resolution that is 360 pixels in width by 640 pixels in length. Thus, the UI definition data may be programmed to determine that for a display having an effective pixel width of 360 pixels, a maximum of 8 rows should be displayed each having a maximum of 4 commands per row. In another example, evaluation of the processing device may determine that a diagonal of a display for a processing device is 5.5 inches wide, and the display of the processing device has a resolution that is 512 pixels in width by 853 pixels in length, displaying up to 12 rows and up to 6 commands per row of commands in palettes based on rule sets applied for the detected size/display class; paragraph 0059). As to Claim 5:
Seto teaches the processor sets a minimum width for each of said one or more cells and displays the cells that can meet the minimum width based on said display width (display class is a value that may be determined based a maximum display size … display class designations including minimum and/or maximum values for ranges of display classes can be defined in any possible way that can be useful in defining user interface interaction … a first display class may correspond to a range for devices having displays between 0 and 3 inches and a minimum value of a second display class … and set the minimum value of the second display class at 3.1 inches; paragraphs 0052-0054); and the number of cells displayed is modified when the display width changes (commands can be adaptively displayed within the define display space as well as dynamically changes based on a device size (e.g., processing devices having varying display sizes; paragraphs 0069-0073) wherein a summary comprises a sum, average, minimum, maximum, count, or a median of at least some of the values (display class designations including minimum and/or maximum values for ranges of display classes can be defined in any possible way that can be useful in defining user interface interaction … a first display class may correspond to a range for devices having displays between 0 and 3 inches and a minimum value of a second display class may take into account a maximum value of the first display class (e.g., 3 inches) and set the minimum value of the second display class at 3.1 inches, for instance; paragraphs 0054, 0059, and 0060).

Response to Arguments


5.	Applicants’ arguments filed 11/18/2022 have been fully considered but are moot in view of the new ground(s) rejection.


Conclusion


6.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.


Contact information


7.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 am - 5:30 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176